Citation Nr: 0521413	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from April 1981 to April 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the RO.  



FINDING OF FACT

The service-connected PTSD is not shown to be productive of 
more than mild to moderate disablement; the veteran is not 
shown to be experiencing more than occupational and social 
impairment with reduced reliability and productivity or 
difficulty in establishing effective work and social 
relationships due solely to the service-connected PTSD.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent rating for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.3. 4.7, 4.130 including Diagnostic Code 9411 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all of the 
relevant evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing.  The veteran, however, elected to forego his right 
to a hearing.  

Further, by the February 2003 letter, the July 2003 Statement 
of the Case, the September 2003 letter, and the October 2003 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought.  

The veteran has been advised via the statement of the case 
and letters regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been afforded a VA psychiatric examination, and private 
medical records were obtained.  

Consequently, the Board concludes that VA's statutory twin 
duties to provide notice and assistance to the veteran have 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By October 2000 rating decision, the RO granted service 
connection for PTSD to and assigned a 10 percent evaluation.  
By December 2001 Decision Review Officer decision, a 50 
percent evaluation was assigned.  

In January 2003, the veteran filed a claim for increase 
indicating essentially that his PTSD had worsened.  

That month, the veteran was admitted for emergency 
psychiatric treatment after being brought in by the police.  
Apparently, the veteran was causing a disturbance at a bar.  

On arrival, the veteran was noted to be combative, 
aggressive, assaultive, and in need of physical and chemical 
restraint.  The hospital report reflected that the veteran 
had a history of emergency room treatment for intoxication.  

The most recent episode was in December 2002.  The report 
further indicated that the veteran was on multiple 
psychotropic medications.  The transfer diagnosis was that of 
visual and auditory hallucinations as well as PTSD.  

On February 2003 VA psychiatric examination report, the 
examiner outlined the veteran's psychiatric history including 
a number of psychiatric hospitalizations in recent years 
primarily as a result of alcohol and drug abuse.  

Indeed, one admitting diagnosis was alcohol abuse, antisocial 
personality disorder and PTSD.  This hospitalization ensued 
from criminal mischief, disorderly conduct and assault 
charges while intoxicated.  

The VA examiner observed, furthermore, that the treating 
physician asserted that the veteran's recent behavioral 
problems resulted primarily from alcohol abuse and a 
personality disorder and not PTSD.  

On examination, the veteran complained of having 
irritability, racing thoughts, an inability to concentrate 
and memory impairment.  He reported having fear, "visions" 
of a noose and thoughts of hanging himself.  He stated that 
he could not work or function.  

In addition, the veteran indicated that he was troubled by 
current events and news stories such as "the 9/11 thing" 
and the "war brewing with the terrorists."  He stated that 
he had no friends and did not socialize at work.  

Objectively, the examiner noted a depressed and angry mood 
and a labile affect.  The veteran was alert and oriented but 
reflected significant stress and turmoil.  Speech was 
relevant and coherent, but the focus of speech centered on 
feelings of distress and helplessness.  

The examiner observed that the veteran reported a poor 
appetite, which was at odds with his obesity.  Furthermore, 
the examiner noted that the veteran reported abstinence from 
alcohol.  

The examiner pointed out that it seemed that the veteran's 
period of abstinence was only since his last arrest.  Until 
then, he had been using alcohol and drugs continuously.  The 
examiner also observed that, although the veteran reported 
having had hallucinations, none were apparent on examination.  

Several diagnostic tests were administered.  On the 
Mississippi Scale for Combat-Related PTSD, the veteran scored 
146, which was consistent with the score of 145 elicited on 
VA examination several years prior thereto.  

Given the veteran's brief exposure to combat, these scores 
were noted to appear exaggerated according to the examiner.  
Indeed, the examiner noted that the veteran had served as a 
sniper in Granada for only nine days.  

The veteran's score, moreover, reflected that he tended to 
exaggerate psychiatric symptomatology.  On the Back 
Depression Inventory, the veteran obtained a 38, indicative 
of severe depression.  

The examiner diagnosed mild to moderate PTSD by history, 
continuous alcohol dependence, and cocaine dependence 
remission unknown.  The Axis II diagnosis was antisocial 
personality disorder.  

The examiner assessed a GAF score of 70 due to PTSD alone.  
The veteran's overall GAF score was that of 55 due to 
personality disorder and alcohol dependence.  

The examiner stated that, despite the veteran's assertions, 
his PTSD symptoms had not changed since the veteran's 
previous VA psychiatric examination in September 2000.  

Furthermore, the majority of the veteran's problems, 
psychiatric and otherwise, were caused by alcohol dependence 
and his longtime characterological disorders.  

The examiner commented that the veteran had a history of 
juvenile offenses and disciplinary problems prior to combat 
exposure as well as family problems and a special school 
assignment due to behavioral problems before service.  

The veteran had a long history of difficulty with authority 
figures as well as pre-service drug and alcohol abuse, which 
accounted for most of his current functional trouble.  

Finally, the examiner noted that the veteran's PTSD was mild 
in response to a very time-limited stressor.  

The veteran had a tendency of exaggerating his PTSD 
symptomatology and of attributing problems that existed prior 
to service to his PTSD.  The veteran worked 30 hours a week 
as a carpenter, and the examiner opined that he was able to 
manage his own funds.  

In June 2003, the veteran presented at the psychiatric 
department of a local hospital with suicidal ideation.  The 
assessment was that of PTSD, bipolar disorder, and 
polysubstance abuse.  

A June 2003 VA psychotherapy note reflected a diagnosis of 
alcohol dependence and PTSD as well as an Axis II diagnosis 
of narcissistic and antisocial traits.  The note indicated 
that the veteran had left the hospital after a recent 
admission and proceeded to drink the next day.  

The veteran indicated that he had left the hospital in order 
to attend his son's birthday party.  The veteran arrived 
intoxicated and crawled in the mud "like he was in the 
military."  

It was pointed out to the veteran that this behavior had more 
to do with intoxication than it did with PTSD.  The note 
reflected that the veteran's problems were due primarily to 
his addictions and the Axis II diagnoses.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  


Discussion

At the outset, the Board finds that the competent evidence 
shows that the service-connected symptomatology has not 
changed appreciably since a VA psychiatric examination 
conducted in 2000.  

Moreover, the competent evidence shows that the veteran tends 
to exaggerate his psychiatric symptomatology.  In any event, 
the service-connected PTSD is not  shown to have risen to the 
level that warrants the assignment of a rating higher than 
the currently assigned 50 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

As the VA examiner determined, the bulk of the veteran's 
psychiatric and other difficulties stem from his alcoholism 
and personality disorders, to include antisocial personality 
disorder and narcissism.  Indeed, he has assigned a PTSD-
related GAF score of 70, indicative only of some mild 
symptoms.  

The fact that the symptoms and manifestations of the service-
connected PTSD are reported to be from mild to moderate 
militates against the assignment of a higher evaluation.  Id.  
The veteran does not suffer from such symptoms as illogical 
speech, obsessional rituals, special disorientation, neglect 
of personal appearance or near-continuous panic.  

Because the veteran's increased symptoms have not been 
attributed to PTSD, the Board cannot consider them in 
evaluating the severity of the service-connected PTSD.  

Given the current evidentiary record, the Board finds that 
the service-connected disability picture is not productive of 
more than work and social impairment with reduced reliability 
and productivity or difficulty in establishing effective work 
and social relationships.  

As discussed, the service-connected PTSD is not shown to 
warrant a rating in excess of the currently assigned 50 
percent.  



ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS	
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


